      Case 1:15-cr-00866-WHP Document 32 Filed 10/31/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA,                                     :    NOTICE OF MOTION

                      v.                                      :
                                                                   Indictment No.
                                                              :    15-cr-866 (WHP))
ROGER THOMAS CLARK,
                                                              :
                              Defendant.
                                                               :
---------------------------------------------------------------x

        PLEASE TAKE NOTICE that upon the annexed Declarations of JACOB

MITCHELL, Esq., ROGER THOMAS CLARK and JOSHUA MICHEL, the

accompanying Memorandum of Law and all prior proceedings had herein, the

undersigned counsel will move this Court, the Honorable William H. Pauley, at a

date and time designated by the Court, for an Order suppressing the evidence

and directing the government to prove additional discovery. Mr. Clark seeks to

suppress the following:

    1. The contents of Silk Road marketplace server private Tor Bridge – images

        made in June and of July 2013 (IP 193.107.84.4);

    2. The contents of Silk Road marketplace server – images made in June and

        July of 2013 (IP 193.107.86.49);

    3. The contents of Silk Road marketplace server – image made pursuant to

        September 2013 letter request (IP 193.107.86.49);

    4. The contents of Silk Road Bitcoin-wallet server – images made pursuant

        to September 2013 letter request (IP 193.107.86.34);




                                                    1
    Case 1:15-cr-00866-WHP Document 32 Filed 10/31/19 Page 2 of 8



  5. The contents of Silk Road marketplace server - image made pursuant to

     October 2013 letter request (IP 193.107.86.49);

  6. The contents of Silk Road Bitcoin-wallet server – image made pursuant to

     October 2013 letter request (IP 193.107.86.34);

  7. The contents of Silk Road backup server, September 2013 version (IP

     207.106.6.25) (obtained pursuant to a search warrant on Windstream

     Data Center);

  8. The contents of Silk Road backup server, September 2013 version (IP

     207.106.6.25)(obtained pursuant to a search warrant on JTAN.com);

  9. The contents of Silk Road backup server, October 2013 version (IP

     207.106.6.25);

  10. The   contents   of   the   secondary   Silk   Road   backup   server   (IP

     207.106.6.32);

  11. The contents of Silk Road private Tor bridge (IP 207.106.6.11);

  12. The contents of Silk Road Bitcoin-wallet backup server – image made

     pursuant to September 2013 warrant (IP 109.163.234.40);

  13. The contents of Silk Road Bitcoin-wallet backup server, – image made

     pursuant to October 2013 warrant (IP 109.163.234.40);

  14. The contents of Silk Road private-key server – images made in response

     to October 2013 Mutual Legal Aid Treaty (“MLAT”) request (IP

     62.75.246.20);1




     1
       The IP address for this server is listed in one Rule 16 letter as
65.75.246.20. The correct IP address appears to be 62.75.246.20.

                                       2
 Case 1:15-cr-00866-WHP Document 32 Filed 10/31/19 Page 3 of 8



15. The contents of Silk Road discussion-forum server – image made in

   response to November 2013 letter request (IP 82.221.104.28);

16. The    contents   of   Voxility   servers   (IPs    109.163.234.40   and

   109.163.234.37);

17. The contents of USB thumb drives seized from the residence of Ross

   Ulbricht on October 1, 2013;

18. The contents of Kindle, seized from Ross Ulbricht’s residence on October

   1, 2013;

19. The contents of Ross Ulbricht’s laptop seized upon his arrest (MAC

   address 88-52-2E-9C-81-96);

20. The contents of the Facebook account associated with username

   “rossulbricht”;

21. The contents of the Gmail account associated with username

   rossulbricht@gmail.com;

22. Any items that were seized as a result of the October 2, 2013 search of

   235 Monterey Boulevard, San Francisco, California;

23. Any information obtained as a result of the September 16, 2013 Pen-Trap

   Order directed to Comcast (IP 67.170.232.207);

24. Any information obtained as a result of the September 19, 2013 Pen-Trap

   Order directed to Comcast (IP 67.169.90.28.);

25. Any information obtained as a result of the September 19, 2013 Pen-Trap

   Order re: wireless router at 235 Monterey Boulevard (IP 67.169.90.28);




                                      3
 Case 1:15-cr-00866-WHP Document 32 Filed 10/31/19 Page 4 of 8



26. Any information obtained as a result of the September 20, 2013 Pen-Trap

   Order re: wireless router at 235 Monterey Boulevard (IP 67.169.90.28);

27. Any information obtained as a result of the September 20, 2013 Pen-Trap

   Order re: devices (MAC addresses including 88-53-2E-9C-81-96);

28. Any evidence obtained as a result of a search warrant issued on April 17,

   2015, in the Southern District of New York by Magistrate Judge Sarah

   Netburn for the “content and other information associated with the email

   account mrweigand@att.net.

29. The contents of a silver and black Acer Aspire laptop seized from Roger

   Clark’s residence on or about December 3, 2015, (serial number

   NXM2RST013223110F1200);

30. The contents of a silver MacBook Pro laptop seized from Roger Clark’s

   residence    on   or   about   December     3,   2015,   (serial   number

   C02HN0WNDV7P);

31. The contents of a black Hewlett Packard Presario CQ60 with USB dongle

   inserted seized from Roger Clark’s residence on or about December 3,

   2015, (serial number 2CE843138V);

32. The contents of a Seagate Barracuda LP hard drive seized on or about

   December 3, 2015, from Roger Clark’s residence (Serial number

   5YD265A1);

33. The contents of a black and blue Transcend thumb drive (8 GB) seized

   on or about December 3, 2015, from Roger Clark’s residence;




                                    4
     Case 1:15-cr-00866-WHP Document 32 Filed 10/31/19 Page 5 of 8



   34. The contents of two Micro Center USB flash drives (32 GB) seized on or

       about December 3, 2015, from Roger Clark’s residence;

   35. The contents of a dark grey Olympus fe camera seized on or about

       December 3, 2015, from Roger Clark’s residence (serial Number

       J7l20910);

   36. Oral Statements Roger Clark made to Special Agent Michael Joseph of

       Homeland Security Investigations (“HSI”) on or about December 4, 2015,

       and on or about May 11, 2016;

   37. Written statements from Roger Clark to Special Agent Michael Joseph of

       Homeland Security Investigations (“HSI”) dated March 16 (Bates 119-20)

       and undated (Bates 120-21);

   38. An oral statement Roger Clark made to Special Agent Samad Shahrani of

       the Federal Bureau of Investigation (“FBI”) on June 25, 2018;

   39. Any evidence obtained directly or indirectly as a result of the warrantless

       search in the United States of the contents of Silk Road servers by

       members of law enforcement, including all the material contained on the

       two 4TB drives the government turned over in discovery in this case on

       July 31, 2019 (Bates 1 and 2).

Mr. Clark also moves the Court to order the government to turn over the following

additional documents pursuant to and the Fifth Amendment to the United States

Constitution:

          •     The name of the software that FBI Special Agent Christopher
                Tarbell and another member of the Cybercrime Squad (“CY-2”) of
                the New York Field Office of the FBI used to capture packet data
                sent from the Silk Road server;



                                         5
Case 1:15-cr-00866-WHP Document 32 Filed 10/31/19 Page 6 of 8




    •   The list of “miscellaneous entries” Agent Tarbell asserts that he or
        any other member of CY-2 purportedly entered in the username,
        password and CAPTCHA of the Silk Road login page as part of
        their attempts in “early June 2013” to locate the Internet Protocol
        (“IP) address of the Silk Road website;

    •   All logs or reports that document efforts Agent Tarbell and another
        member of CY-2 purportedly made in early June of 2013 as part of
        their efforts to locate the Internet Protocol (“IP) address of the Silk
        Road website;

    •   All logs of server-error messages Agent Tarbell and another
        member of CY-2 purportedly received in early June of 2013 in
        response to entering invalid data into the Silk Road user login page;

    •   All valid login credentials Special Agent Tarbell and another
        member of CY-2 purportedly used as part of their efforts in early
        June of 2013 to locate the IP address of the Silk Road website;

    •   All invalid login credentials (user names, passwords and CAPTCHA
        entries) Special Agent Tarbell and another member of CY-2
        purportedly used as part of their efforts in early June of 2013 to
        locate the IP address of the Silk Road website;

    •   All packet logs recorded during the course of the Silk Road
        investigation, including packet logs that showed packet headers
        containing the IP address of the Silk Road server (193.107.86.49)
        as of early June of 2013;

    •   The types of devices Agent Tarbell or other members of CY-2 used
        in early June of 2013 to obtain the Silk Road IP address;

    •   All reports, notes, photographs or log files that document the
        hardware configuration of the Silk Road servers, the Ulbricht laptop
        and any devices seized from Roger Clark as they existed at the
        time the images turned over by the government to the defense on
        July 16, 2018, were made;

    •   The order of the hard drives in any Redundant Array of
        Independent Disks (RAID) configuration and any data pertaining to
        the Basic Input/Output System (BIOS) of the server and other
        devices images of which were turned over by the government to the
        defense on July 16, 2018;




                                   6
     Case 1:15-cr-00866-WHP Document 32 Filed 10/31/19 Page 7 of 8



            •   The dates, times and location of the forensic examinations of the
                Silk Road server;

            •   Information about how law enforcement obtained the IP address of
                the initial Silk Road server – 193.107.84.4.

         This relief is sought pursuant to the Fourth and Fifth Amendments to the

United States Constitution, Rule 16 Rule 16(E)(i) of the Federal Rules of Criminal

Procedure and Rules 12(b)(3)(C) and 41(h) of the Federal Rules of Criminal

Procedure.



Dated:          New York, New York
                October 31, 2019




                                                __________/s/______________
                                                STEPHANIE M. CARVLIN, Esq.
                                                Attorneys for Defendant
                                                Roger Thomas Clark
                                                140 Broadway, Suite 4610
                                                New York, New York 10005
                                                (212) 748-1636



TO: CLERK OF THE COURT (via ECF)
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007




                                         7
Case 1:15-cr-00866-WHP Document 32 Filed 10/31/19 Page 8 of 8



HON. WILLIAM H. PAULEY
United States Courthouse
Southern District of New York
500 Pearl Street
New York, New York, 10007

AUSA MICHAEL NEFF (via ECF)
AUSA EUN YOUNG CHOI
AUSA VLADISLAV VAINBERG
Assistant United States Attorneys
Office of the United States Attorney
Southern District of New York
One St. Andrew’s Plaza
New York, New York 10007




                                       8
